Citation Nr: 1125274	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-31 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc disease, L5-S1, status post foraminotomy and fusion at L4-5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to June 1966, and from November 1966 to October 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 100 percent evaluation under the provisions of 38 C.F.R. § 4.30 (2010) for the Veteran's service-connected low back disability for the period from August 13, 2004, through May 31, 2005, and increased the schedular evaluation from 10 percent to 40 percent disabling, effective June 1, 2005.  The Veteran has disagreed with the schedular rating.  This matter was previously before the Board in May 2008, and was remanded to ensure due process and for additional development of the record.  The case is again before the Board for appellate consideration on the instant issue.

The Board notes that by rating action dated August 2009, the RO granted service connection for peripheral neuropathy of each lower extremity, and assigned an 80 percent evaluation for the right lower extremity and a 40 percent evaluation for the left lower extremity.  Since the Veteran has not disagreed with these evaluations, this determination is limited to the issue set forth on the preceding page.  He also has a schedular 100 percent rating as a result of all his service connected disorders as of January 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for his service-connected low back disability.  The Veteran submitted private medical records reflecting complaints of back pain in 2009 and 2010.  No specific findings concerning the back were recorded.  

In order to assign a higher rating for his lumbar spine, the record must show the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, or that he has experienced incapacitating episodes lasting at least 6 weeks in the previous 12 months.  

Although the Veteran was afforded a VA examination in April 2009, the examination report did not provide the range of motion for the lumbar spine.  In addition, it did not address whether the Veteran has incapacitating episodes due to his low back disability.  The most recent VA examination that included range of motion of the lumbar spine was in November 2006.

His representative has asserted that he now has findings that are commensurate with ankylosis of the thoracolumbar spine.  In view of these contentions, and the private medical records received, it is concluded that an additional examination of the orthopedic manifestations of the low back disorder is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his low back disability since 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  If records are sought but not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Schedule an appropriate VA examination to determine the nature and extent of the orthopedic manifestations of his low back disability.  The examination report should include a range of motion study for the low back, and the examiner should ascertain whether the Veteran has had incapacitating episodes.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  Functional orthopedic impairments should be clearly set forth.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

